Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 12-21, 26-28, and 31 have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  In the first line of claim 31, “A non-volatile computer-readable storage medium” is hereby amended to recite: “A non-transitory computer-readable storage medium”.

Allowable Subject Matter
Claims 1-14 are allowed; claim 14 is objected to for an informality.
Claims 15-21 and 26-28 are allowed.
Claim 31 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kim (U.S. Patent Application Publication 2019/0019145), discloses selecting a transportation vehicle out of an implied candidate group based on its proximity to a product pickup location (paragraphs 12, 63, and 72), but does not disclose doing so based on the order information concerning new orders in a new order 
The claims have also been analyzed under 35 U.S.C. 101.  Although deliveries may be the result of purchases (commercial interactions), the claimed invention as such is not directed to commercial interactions, nor to other ways of organizing human activity, nor to mathematical concepts or mental processes.  They are therefore patent-eligible.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement Regarding IDS
A revised version of the Information Disclosure Statement of February 2, 2020, is included with this Allowance Action.  A copy signed by the Examiner was included with 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A Transmittal Letter dated July 30, 2021 accompanied six items for Examiner’s consideration, Chinese Office Actions on Chinese Application Number 201710666831.6, dated June 13, 2018, August 15, 2018, April 4, 2019, and a Decision of Rejection dated October 31, 2019, the International Search Report on PCT/CN2017/118687, dated May 8, 2018, and the Written Opinion of the International Searching Authority on PCT/CN2017/118687, also dated May 8, 2018.  Examiner has considered all of these, and makes them of explicitly of record, with the exception of the International Search Report on PCT/CN2017/118687, which was previously made of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	September 24, 2021